DETAILED ACTION
Claim Objections
Claim 103 is objected to because of the following informalities:  Claim 103 is identical to Claim 102.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 110 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The definition of the term ‘substantial’ is not clearly defined, because in paragraph 0006 of the instant specification the term ‘e.g.’ is used to define the amount.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 99 and 102 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘at least about two unsaturated carbon bonds’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean that each molecule has two ends, terminated by carbon – carbon double bonds. In Claim 102, the number ‘9901’ is also indefinite.

6.	Claim 110 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The term ‘amounts’ is indefinite as its meaning is unclear. For purposes of examination, the term will be interpreted to mean ‘amount.’

7.	Claim 115 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claimed structure is indefinite because it appears to include sulfur atoms in the backbone. For purposes of examination, the atoms will be interpreted to be ‘Si’ instead of ‘S.’


Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.       Claims 99 – 101, 104 – 106, 108, 110  – 119 and 121 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1).
With regard to Claim 99, Kretschmann et al disclose an article (paragraph 0001) comprising a first curable silicone applied to a surface of a substrate (paragraph 0007) comprising a polyorganosiloxane having two alkenyl groups per molecule, therefore a cross – linkable polymer comprising two unsaturated bonds (paragraph 0008) and a component comprising two silicon hydride functional groups (paragraph 0011), therefore a crosslinker, and a catalyst (paragraph 0010), which is a hydrosilylation catalyst because a cross – linkable polymer comprising two unsaturated bonds is disclosed; a second curable silicone is also applied to a surface of the first curable silicone (paragraph 0019) comprising a polyorganosiloxane having two alkenyl groups per molecule comprising two unsaturated bonds (paragraph 0020) and a component comprising two silicon hydride functional groups (paragraph 0023), therefore a crosslinker, and a catalyst (paragraph 0022); the first curable silicone and second curable silicone are therefore first and second layers, each comprising  a first side and an opposed second side, and the first side of the second layer is in contact with the first side of the first layer; in both layers, the amount of the component comprising two silicon hydride functional groups per 100 parts by weight of the polyorganosiloxane, is 1 to 200 parts  by weight (paragraph 0250) and the  
With regard to Claims 100 – 101 and 104, the unsaturated carbon bonds are therefore carbon – carbon double bonds.
With regard to Claims 105 and 111, a thermosetting polymer is disclosed (cured in an oven, at 80 degrees Celsius; paragraph 0337).
With regard to Claims 106 and 108, the first and second layer comprise elastomer (paragraph  0001).
With regard to Claim 110, because alternative polyorganosiloxanes are disclosed, there is at least one polyorganosiloxane that is not included. A polysiloxane that is not included in substantial amounts is therefore disclosed.
With regard to Claim 112, the second cross – linker is a polysiloxane (paragraph 0023).
With regard to Claims 113 – 114, the first cross – linker and second crosslinker are the same (paragraph 0111).

With regard to Claims 116 – 117, the catalyst comprises platinum (paragraph 0172).
With regard to Claim 118, the thickness of the first layer is 100 m to 1,000 m (paragraph 0262).
With regard to Claim 119, the thickness of the second layer is 100 m to 1,000 m (paragraph 0263).
With regard to Claim 121, a cross – linked article that is the cured product of the curable article is therefore disclosed.

10.       Claims 102 – 103, 107 and 109 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Adler et al (U.S. Patent Application Publication Application No. 2008/0315148 A1).
Kretschmann et al disclose an article as discussed above. The first and second layer comprise additives (paragraph 0189 of Kretschmann et al). With regard to Claims 102 – 103, Kretschmann et al fail to disclose a fluorinated polyether block.
Adler et al teach that perfluoropolyether rubber functionalized with vinyl groups is interchangeable with other rubber functionalized with vinyl groups (paragraph 0021) in the making of packaging for the purpose of packaging water (paragraph 0001). It would have been obvious for one of ordinary skill in the art to provide for an additive comprising perfluoropolyether rubber, therefore elastomer, in order to package water, as Adler et al teach that perfluoropolyether rubber functionalized with vinyl groups is interchangeable with other 
With regard to Claims 107 and 109, butadiene rubber is alternatively taught by Adler et al (paragraph 0021).
	

11.       Claims 122 – 123 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kretschmann et al (U.S. Patent Application Publication No. 2015/0200317 A1) in view of Kawata et al (U.S. Patent No. 5,833,672).
Kretschmann et al disclose an article as discussed above. A molded article is disclosed (paragraph 0271). With regard to Claims 122 – 123, Kretschmann et al fail to disclose a dual – chambered tube, the second side of the first and second layers defining a lumen of one chamber of the tube.
Kawata et al teach a dual – chambered tube (double tube; column 1, lines 7 – 14) that is a catheter, made in an extruder, by extrusion molding (column 2, lines 25 – 52) and comprising a biocompatibility material (column 9, lines 8 – 18).
Because silicone is a biocompatibility material, it would have been obvious for one of ordinary skill in the art to provide for a dual – chambered tube, including a tube in which the second side of the first and second layers define a lumen of one chamber of the tube, in order to obtain a catheter as taught by Kawata et al.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782